Title: Receipt to Sarah Read, 21 October 1746
From: Franklin, Benjamin
To: Read, Sarah


Among Franklin’s papers in the American Philosophical Society is a receipt book of his mother-in-law, containing 27 receipts between 1715 and 1760, most of them between 1733 and 1747. Payments are recorded to William Rakestraw for carpentry, to Samuel Alford for making a silver spoon, to Anthony Nicholas “for Iron work Done too pump & Seller Dores of house,” to Bridget Sullivan for beef and veal, to Simon Edgell, Samuel Coates and others for various kinds of goods. Richard Warder signed two receipts for rent paid by Mrs. Read, Christopher Thompson signed one. There are receipts from three different Receivers General for quitrents paid the Proprietaries “on half a lot in high Street.” The only one given by Franklin is printed below. Mrs. Read’s signed receipt to her son-in-law on this settling of accounts is in his Ledger D.
 

Oct. 21. 1746
Settled all old Accounts with Mother Mrs. Sarah Read, and I am Dr. to Ballance, One Pound Seventeen Shillings and seven pence half penny; the Bond of Portues’s which I took up not reckon’d. Witness my hand
B Franklin
£1. 17s. 7½d.


Settled as above written, and the Ballance with £20 Cash making in all the Sum of Twenty-one Pounds Seventeen Shillings and seven pence half penny receiv’d towards that Bond per me
B Franklin


Mem[orandu]m. The Cash was paid to my Wife some time ago.

